POWER OF ATTORNEY Each of the undersigned as directors and/or officers of NATIONWIDE LIFE INSURANCE COMPANY and NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY, both Ohio corporations, which have filed or will file with the U.S. Securities and Exchange Commission under the provisions of the Securities Act of 1933, as amended; the Investment Company Act of 1940, as amended; and, if applicable, the Securities Exchange Act of 1934, various registration statements and amendments thereto for the registration of current, as well as any future, separate accounts established by said corporations for the purpose of registering under said Act(s) immediate or deferred variable annuity contracts, fixed interest rate options subject to a market value adjustment, group flexible fund retirement annuity contracts and variable life insurance policies in connection with the separate accounts and contracts listed below: Variable Annuities and Variable Life Insurance Policies Separate Account (1940 Act File No.) 1933 Act File Nos. MFS Variable Account (811-2662) 002-73432 Multi-Flex Variable Account (811-3338) 033-23905, 002-75174 Nationwide Variable Account (811-2716) 002-58043, 333-80481, 033-60239 Nationwide Variable Account-II (811-3330) 002-75059, 033-67636, 033-60063, 333-103093, 333-103094, 333-103095, 333-104513, 333-104511, 333-104512, 333-104510, 333-105992, 333-147273, 333-140621, 333-144053, 333-147198, 333-151990 Nationwide Variable Account-3 (811-5405) 033-18422, 033-24434 Nationwide Variable Account-4 (811-5701) 033-25734, 033-26454, 333-62692, 333-135650, 333-140812 Nationwide Variable Account-5 (811-8142) 033-71440 Nationwide Variable Account-6 (811-8684) 033-82370, 333-21909 Nationwide Variable Account-7 (811-8666) 033-82190, 033-82174, 033-89560 Nationwide Variable Account-8 (811-7357) 033-62637, 033-62659 Nationwide Variable Account-9 (811-08241) 333-28995, 333-52579, 333-56073, 333-53023, 333-79327, 333-69014, 333-75360 Nationwide Variable Account-10 (811-09407) 333-81701 Nationwide Variable Account-11 (811-10591) 333-74904, 333-74908 Nationwide Variable Account-12 (811-21099) 333-88612, 333-108894 Nationwide Variable Account-13 (811-21139) 333-91890 Nationwide Variable Account-14 (811-21205) 333-104339 Nationwide VA Separate Account-A (811-5606) 033-85164, 033-22940 Nationwide VA Separate Account-B (811-06399) 033-86408, 033-93482, 333-11415 Nationwide VA Separate Account-C (811-7908) 033-66496, 333-44485 Nationwide VA Separate Account-D (811-10139) 333-45976 Nationwide VLI Separate Account (811-4399) 033-00145, 033-44290, 033-35698 Nationwide VLI Separate Account-2 (811-5311) 033-16999, 033-62795, 033-42180, 033-35783, 033-63179, 333-27133 Nationwide VLI Separate Account-3 (811-6140) 033-44789, 033-44296 Nationwide VLI Separate Account-4 (811-8301) 333-31725, 333-43671, 333-52617, 333-94037, 333-52615, 333-53728, 333-69160, 333-83010, 333-137202, 333-153343, Future Corporate Flexible Premium Variable Universal Life Insurance (1933 Act File No. TBD) Nationwide VLI Separate Account-5 (811-10143) 333-46338, 333-46412, 333-66572, 333-121881, 333-125481, 333-125482 Nationwide VLI Separate Account-6 (811-21398) 333-106908 Nationwide VLI Separate Account-7 (811-21610) 333-117998, 333-121879, 333-146649, 333-140606, 333-149295, Last Survivor Flexible Premium Adjustable Variable Universal Life Insurance Policies (1933 Act File No. TBD), Individual Flexible Premium Adjustable Variable Universal Life Insurance Policies for Waddell & Reed, Inc.(1933 Act File No. TBD) Nationwide VL Separate Account-A (811-6137) 033-44792, 033-44300, 033-35775, 333-27123, 333-22677 Nationwide VL Separate Account-B (811-07819) 333-12333 Nationwide VL Separate Account-C (811-8351) 333-43639, 333-36869 Nationwide VL Separate Account-D (811-08891) 333-59517 Variable Annuities and Variable Life Insurance Policies (continued) Separate Account (1940 Act File No.) 1933 Act File Nos. Nationwide VL Separate Account-G (811-21697) 333-121878, 333-140608, 333-146073, 333-146650, 333-149213, 333-155153, Individual Flexible Premium Adjustable Variable Universal Life Insurance Policies for Waddell & Reed, Inc. (1933 Act File No. TBD) General Account Products Insurance Company 1933 Act File Nos. Nationwide Life Insurance Company 333-133163, 333-49112, 333-149613, Individual Supplemental Immediate Fixed Income Annuity for Smith Barney (1933 Act File No. TBD); Individual Supplemental Immediate Fixed Income Annuity for XXXXXXXXXXXXXXX (1933 Act File No. TBD); Individual Supplemental Immediate Fixed Income Annuity for XXXXXXXXXXXXXXXXXXXXX (1933 Act File No. TBD) Nationwide Life and Annuity Insurance Company 333-47640 hereby constitute and appoint W.G. Jurgensen, Mark R. Thresher, Peter A. Golato, John L. Carter, Eric S. Henderson, Jamie Ruff Casto, Timothy D. Crawford, Stephen M. Jackson, Jeanny V. Simaitis and W. Michael Stobart, and each of them with power to act without the others, as his/her attorney, with full power of substitution for and in his/her name, place and stead, in any and all capacities, to approve, and sign such Registration Statements, and any and all amendments thereto, with power to affix the corporate seal of said corporation thereto and to attest said seal and to file the same, with all exhibits thereto and other documents in connection therewith, with the U.S. Securities and Exchange Commission, hereby granting unto said attorneys, and each of them, full power and authority to do and perform all and every act and thing requisite to all intents and purposes as he/she might or could do in person, hereby ratifying and confirming that which said attorneys, or any of them, may lawfully do or cause to be done by virtue hereof.This instrument may be executed in one or more counterparts. IN WITNESS WHEREOF, the undersigned have herewith set their names as of this 9th day of December, 2008. W. G. JURGENSEN, Director and Chief Executive Officer ARDEN L. SHISLER, Chairman of the Board JOSEPH A. ALUTTO, Director JAMES G. BROCKSMITH, JR., Director KEITH W. ECKEL, Director LYDIA M. MARSHALL, Director MARTHA MILLER DE LOMBERA, Director DAVID O. MILLER, Director JAMES F. PATTERSON, Director GERALD D. PROTHRO, Director ALEX SHUMATE, Director THOMAS F. ZENTY III, Director
